Title: To Alexander Hamilton from Tench Coxe, 31 May 1792
From: Coxe, Tench
To: Hamilton, Alexander


Treasury Department, Revenue Office, May 31, 1792. “Prior to the recommencement of the building of the Light House on Bald Head, I found it necessary to make an examination of that part of the work which has been executed under the direction of the Commissioners appointed by the Legislature of North Carolina: and I do myself the Honor to state to you some ideas that have occured, together with the plan of proceeding, which appears most eligible in order, that you may be enabled to know the pleasure of the President thereon. First. The firmness of the ground on which the building stands, does not appear to be sufficiently ascertained.… Secondly. The foundation not being in any part of Stone, but entirely of brick and from its situation liable to be affected by salt moisture, there is some hazard of its being rendered too infirm in time by the crumbling of the Bricks to endure so great a Weight as the building above.… Third. By comparison with the light houses of Chessapeak, Delaware and New York the Walls of that at Bald head appear to be weak.… Fourth. The lanthorn is proposed to be Wood and without sufficient linings of Sheet Metal to guard against fire. On Account of these four objections I beg leave to suggest the following precautions additions to and variations from the original plan.… First. That an examination of the ground on which the building has been Commenced should be made by digging as near as will be safe a pit or hole down to the level of the foundation and below that level on one side, and another on the opposite side that if there be any want of firmness in the ground it may be discovered.… Second. It may be useful to erect some broad and firm butments of stone (if attainable) or of Brick to be laid with Stone lime within and without the building of the depth of the foundation and laid to the height of the level of the Earth.… Third. It will diminish the Comparative weakness of the Walls, if the masonry should be carried up to the height of Ninety feet instead of one hundred.… Fourth. The lanthorn should be secured from fire by a bed of mortar under the floor and by sheet copper, as the expence of an iron frame will not be within the Compass of the grant.…”
 